EXHIBIT 10.10
RECIPROCAL GUARANTY
THIS RECIPROCAL GUARANTY (this “Guaranty”), dated as of April 29, 2010, is
executed by CareFusion Corporation, a Delaware corporation (the “Seller
Guarantor”), in favor of Blitz F10-acht-drei-fünf GmbH & Co. KG, a limited
partnership organized under the laws of the Federal Republic of Germany
(“Purchaser”), and by eResearchTechnology, Inc., a Delaware corporation (the
“Purchaser Guarantor” and together with the Seller Guarantor, the “Guarantors”)
in favor of CareFusion Germany 234 GmbH, a limited liability company organized
under the laws of the Federal Republic of Germany (“Seller”).
WHEREAS, in order to induce Purchaser and Seller to enter into that certain
Agreement relating to the sale, purchase and transfer of all shares in Research
Services Germany 234 GmbH, dated as of April 29, 2010 (the “Agreement”), between
Purchaser and Seller, the Guarantors have agreed, subject to the terms and
conditions contained in this Guaranty, to the following: (a) the Seller
Guarantor shall guarantee the payment and performance of all obligations,
liabilities and indemnities of Seller now existing or hereafter arising under
the Agreement and following Completion the documents executed in connection
therewith and Section 5 of the Hive Out Agreement (whether or not Seller at any
time in question then exists) (collectively, the “Seller Obligations”) and to
execute and deliver this Guaranty; and (b) the Purchaser Guarantor shall
guarantee the payment and performance of all obligations, liabilities and
indemnities of Purchaser now existing or hereafter arising under the Agreement
and following Completion (x) the documents executed in connection therewith and
(y) all obligations, liabilities and indemnities of the Company now existing or
hereafter arising under Section 5 of the Hive Out Agreement (whether or not
Purchaser at any time in question then exists) (collectively, the “Purchaser
Obligations”) and to execute and deliver this Guaranty;
WHEREAS, the Guarantors will benefit, directly or indirectly, from the
consummation of the transactions contemplated by the Agreement;
WHEREAS, each capitalized term defined in the Agreement and not otherwise
defined herein shall have the meaning ascribed thereto in the Agreement when
used herein;
NOW, THEREFORE, in consideration of the foregoing, and intending to be legally
bound hereby, Guarantors agree as follows:
Section 1. Unconditional Guarantee.
(a) Seller Guarantor fully and irrevocably guarantees the prompt and punctual
payment and performance of the Seller Obligations as and when due. This Guaranty
shall be a full, unconditional, irrevocable, absolute and continuing guarantee
of payment and performance and not a guarantee of collection, and Seller
Guarantor shall remain liable on the Seller Obligations hereunder until the
payment or performance in full of the Seller Obligations.
(b) Purchaser Guarantor fully and irrevocably guarantees the prompt and punctual
payment and performance of the Purchaser Obligations as and when due. This
Guaranty shall be a full, unconditional, irrevocable, absolute and continuing
guarantee of payment and performance and not a guarantee of collection, and
Purchaser Guarantor shall remain liable on the Purchaser Obligations hereunder
until the payment or performance in full of the Purchaser Obligations.

 

 



--------------------------------------------------------------------------------



 



(c) Except as provided in Section 1(g) below, Seller Guarantor’s guarantee and
responsibility shall not be discharged, released, diminished, or impaired in
whole or in part by any setoff, counterclaim, defense, act or occurrence which
Seller Guarantor may have against Purchaser as a result of or arising out of the
Agreement or the documents executed in connection therewith. Except as provided
in Section 1(g) below, Purchaser Guarantor’s guarantee and responsibility shall
not be discharged, released, diminished, or impaired in whole or in part by any
setoff, counterclaim, defense, act or occurrence which the Purchaser Guarantor
may have against the Seller as a result of or arising out of the Agreement or
the documents executed in connection therewith.
(d) (1) The Seller Obligations of Seller Guarantor hereunder shall not be
released, discharged, diminished or impaired by (i) the renewal, extension,
modification or alteration by Purchaser and Seller, with or without the
knowledge or consent of Seller Guarantor, of the Agreement or the documents
executed in connection therewith or of any liability or obligation of Seller
thereunder or of any document or instrument under which the Seller Obligations
arise, (ii) any forbearance or compromise granted to Seller by Purchaser when
dealing with Seller except to the extent of such forbearance or compromise,
(iii) any change in corporate structure or ownership of Seller or the
bankruptcy, insolvency, liquidation, receivership, dissolution, winding-up or
termination of Seller or the fact that at any time Seller does not exist,
(iv) the inaccuracy of any of the representations and warranties of Seller under
the Agreement or the documents executed in connection therewith, (v) any
neglect, delay, omission, failure or refusal of Seller to take or prosecute any
action in connection with the Agreement or documents executed in connection
therewith, (vi) the full or partial release of Seller on any liability or
obligation, except that Seller Guarantor shall be released pro tanto to the
extent Purchaser expressly releases Seller from liability with respect to the
Seller Obligations, or (vii) any other circumstance relating to the Seller
Obligations that might otherwise constitute a legal or equitable discharge of or
defense to the Seller Guarantor not available to Seller who is liable for such
Seller Obligations.
(2) The Purchaser Obligations of Purchaser Guarantor hereunder shall not be
released, discharged, diminished or impaired by (i) the renewal, extension,
modification or alteration by Purchaser and Seller, with or without the
knowledge or consent of Purchaser Guarantor, of the Agreement or the documents
executed in connection therewith or of any liability or obligation of Seller
thereunder or of any document or instrument under which the Purchaser
Obligations arise, (ii) any forbearance or compromise granted to Purchaser by
Seller when dealing with Purchaser except to the extent of such forbearance or
compromise, (iii) any change in corporate structure or ownership of Purchaser or
the bankruptcy, insolvency, liquidation, receivership, dissolution, winding-up
or termination of Purchaser or the fact that at any time Purchaser does not
exist, (iv) the inaccuracy of any of the representations and warranties of
Purchaser under the Agreement or the documents executed in connection therewith,
(v) any neglect, delay, omission, failure or refusal of Purchaser to take or
prosecute any action in connection with the Agreement or documents executed in
connection therewith, (vi) the full or partial release of Purchaser on any
liability or obligation, except that Purchaser Guarantor shall be released pro
tanto to the extent Seller expressly releases Purchaser from liability with
respect to the Purchaser Obligations, or (vii) any other circumstance relating
to the Purchaser Obligations that might otherwise constitute a legal or
equitable discharge of or defense to the Purchaser Guarantor not available to
Purchaser who is liable for such Purchaser Obligations.

 

-2-



--------------------------------------------------------------------------------



 



(e) Seller Guarantor waives notice of (i) acceptance of this Guaranty, (ii) the
creation, renewal, extension, modification, alteration or existence of any
liability or obligation of Seller constituting part of the Seller Obligations,
and (iii) any breach of or default in the performance of the Seller Obligations.
Purchaser Guarantor waives notice of (i) acceptance of this Guaranty, (ii) the
creation, renewal, extension, modification, alteration or existence of any
liability or obligation of Purchaser constituting part of the Purchaser
Obligations, and (iii) any breach of or default in the performance of the
Purchaser Obligations.
(f) (1) If Seller fails to perform Seller Obligations requiring payment, in
whole or in part, when such Seller Obligations are due, Seller Guarantor shall
promptly pay such Seller Obligations in lawful money of the United States.
Seller Guarantor shall pay such amount within 5 Business Days after receipt of
demand for payment from Purchaser. Purchaser may enforce Seller Guarantor’s
obligations under this Guaranty without first suing Seller or joining Seller in
any suit against Seller Guarantor, or enforcing any rights and remedies against
Seller, or otherwise pursuing or asserting any claims or rights against Seller
or any other person or entity or any of its or their property which may also be
liable with respect to the matters for which Seller Guarantor is liable under
this Section 1.
(2) If Purchaser fails to perform Purchaser Obligations requiring payment, in
whole or in part, when such Purchaser Obligations are due, Purchaser Guarantor
shall promptly pay such Purchaser Obligations in lawful money of the United
States. Purchaser Guarantor shall pay such amount within 5 Business Days after
receipt of demand for payment from Seller. Seller may enforce Purchaser
Guarantor’s obligations under this Guaranty without first suing Purchaser or
joining Purchaser in any suit against Purchaser Guarantor, or enforcing any
rights and remedies against Purchaser, or otherwise pursuing or asserting any
claims or rights against Purchaser or any other person or entity or any of its
or their property which may also be liable with respect to the matters for which
Purchaser Guarantor is liable under this Section 1.
(g) Seller Guarantor reserves the right to assert defenses which Seller may have
to payment or performance of any Seller Obligation, other than defenses that
Seller may possess relating to (i) lack of validity or enforceability of the
Agreement or the documents executed in connection therewith against Seller
arising from Seller’s defective incorporation or formation or lack of
qualification to do business in any applicable jurisdiction, (ii) Seller’s lack
of corporate authority to enter into or perform the Agreement or documents
executed in connection therewith or the due execution and delivery thereof, or
(iii) the termination of existence, dissolution, liquidation, insolvency,
bankruptcy, receivership, or other reorganization of Seller. Likewise, Purchaser
Guarantor reserves the right to assert defenses which Purchaser may have to
payment or performance of any Purchaser Obligation, other than defenses that
Purchaser may possess relating to (i) lack of validity or enforceability of the
Agreement or the documents executed in connection therewith against Purchaser
arising from Purchaser’s defective incorporation or formation or lack of
qualification to do business in any applicable jurisdiction, (ii) Purchaser’s
lack of corporate authority to enter into or perform the Agreement or documents
executed in connection therewith or the due execution and delivery thereof, or
(iii) the termination of existence, dissolution, liquidation, insolvency,
bankruptcy, receivership, or other reorganization of Purchaser.

 

-3-



--------------------------------------------------------------------------------



 



Section 2. Refund of Payments. If under applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general
application with respect to creditors, Purchaser is required to refund part or
all of any payment hereunder to Seller or Seller Guarantor, such payment shall
not constitute a release from any liability hereunder, and Seller Guarantor’s
liability hereunder shall be reinstated to such extent. Likewise, if under
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws of general application with respect to
creditors, Seller is required to refund part or all of any payment hereunder to
Purchaser or Purchaser Guarantor, such payment shall not constitute a release
from any liability hereunder, and Purchaser Guarantor’s liability hereunder
shall be reinstated to such extent.
Section 3. Rescission of Obligations. If under applicable bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other similar
laws of general application with respect to creditors, any payment, or any part
thereof, of any of the Seller Obligations is rescinded or must otherwise be
restored or returned by Purchaser, this Guaranty shall continue to be effective,
or be reinstated, as the case may be, all as though such payment had not been
made. Likewise, if under applicable bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws of general application
with respect to creditors, any payment, or any part thereof, of any of the
Purchaser Obligations is rescinded or must otherwise be restored or returned by
Seller, this Guaranty shall continue to be effective, or be reinstated, as the
case may be, all as though such payment had not been made.
Section 4. Representation as to Benefit. Each of the Guarantors warrants and
represents for and as to itself that it has received, or will receive, direct or
indirect benefit from the making of this Guaranty.
Section 5. Representations and Warranties of Seller Guarantor. Seller Guarantor
hereby represents and warrants to Purchaser as follows:
(a) Organization. Seller Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite organizational power to carry on its business as it is now being
conducted.
(b) Authority Relative to this Guaranty. Seller Guarantor has full corporate
power and authority to execute and deliver this Guaranty and to consummate the
transactions contemplated hereby. The execution and delivery by Seller Guarantor
of this Guaranty and the consummation by Seller Guarantor of the transactions
and performance of the terms and conditions contemplated hereby have been duly
and validly authorized, and no other organizational proceedings on the part of
Seller Guarantor are necessary to authorize this Guaranty or consummate the
transactions so contemplated. This Guaranty has been duly and validly executed
and delivered by Seller Guarantor, and this Guaranty constitutes a valid and
binding agreement of Seller Guarantor, enforceable against Seller Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

 

-4-



--------------------------------------------------------------------------------



 



(c) Consents and Approvals; No Violation. Neither the execution and delivery by
Seller Guarantor of this Guaranty nor the performance of its obligations under
the Guaranty contemplated hereby do or will (i) conflict with or result in any
breach of any provision of the articles of incorporation or bylaws (or other
similar governing documents) of Seller Guarantor, (ii) require any consent,
approval, authorization or permit of, or filing with or notification to, any
governmental or regulatory authority, except where it is reasonably expected
that the failure to obtain such consent, approval, authorization or permit, or
to make such filing or notification, would not prevent or delay in any material
respect such performance, (iii) result in a default (or give rise to any right
of termination, cancellation or acceleration) under any of the terms, conditions
or provisions of any note, license, agreement or other instrument or obligation
to which Seller Guarantor is a party or by which Seller Guarantor or any of its
assets may be bound, except for such defaults (or rights of termination,
cancellation or acceleration) as to which requisite waivers or consents have
been obtained or will be obtained prior to the Effective Date or that are not
material, or (iv) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Seller Guarantor, or any of its assets.
(d) Litigation; Claims. There is no claim, action, proceeding or investigation
pending or, to the knowledge of Seller Guarantor, threatened against Seller
Guarantor before any court or governmental or regulatory authority or body that
would prevent or delay in any material respect the performance by Seller
Guarantor of the guarantee contemplated hereby. Seller Guarantor is not subject
to any judgment or outstanding order, writ, injunction or decree that would have
a material adverse effect on its ability to perform its obligations under the
guarantee contemplated hereby and that would prevent or delay in any material
respect the performance by Seller Guarantor of the guarantee.
Section 6. Representations and Warranties of Purchaser Guarantor. Purchaser
Guarantor hereby represents and warrants to Seller as follows:
(a) Organization. Purchaser Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite organizational power to carry on its business as it is now being
conducted.
(b) Authority Relative to this Guaranty. Purchaser Guarantor has full corporate
power and authority to execute and deliver this Guaranty and to consummate the
transactions contemplated hereby. The execution and delivery by Purchaser
Guarantor of this Guaranty and the consummation by Purchaser Guarantor of the
transactions and performance of the terms and conditions contemplated hereby
have been duly and validly authorized, and no other organizational proceedings
on the part of Purchaser Guarantor are necessary to authorize this Guaranty or
consummate the transactions so contemplated. This Guaranty has been duly and
validly executed and delivered by Purchaser Guarantor, and this Guaranty
constitutes a valid and binding agreement of Purchaser Guarantor, enforceable
against Purchaser Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

-5-



--------------------------------------------------------------------------------



 



(c) Consents and Approvals; No Violation. Neither the execution and delivery by
Purchaser Guarantor of this Guaranty nor the performance of its obligations
under the Guaranty contemplated hereby do or will (i) conflict with or result in
any breach of any provision of the articles of incorporation or bylaws (or other
similar governing documents) of Purchaser Guarantor, (ii) require any consent,
approval, authorization or permit of, or filing with or notification to, any
governmental or regulatory authority, except where it is reasonably expected
that the failure to obtain such consent, approval, authorization or permit, or
to make such filing or notification, would not prevent or delay in any material
respect such performance, (iii) result in a default (or give rise to any right
of termination, cancellation or acceleration) under any of the terms, conditions
or provisions of any note, license, agreement or other instrument or obligation
to which Purchaser Guarantor is a party or by which Purchaser Guarantor or any
of its assets may be bound, except for such defaults (or rights of termination,
cancellation or acceleration) as to which requisite waivers or consents have
been obtained or will be obtained prior to the Effective Date or that are not
material, or (iv) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Purchaser Guarantor, or any of its assets.
(d) Litigation; Claims. There is no claim, action, proceeding or investigation
pending or, to the knowledge of Purchaser Guarantor, threatened against
Purchaser Guarantor before any court or governmental or regulatory authority or
body that would prevent or delay in any material respect the performance by
Purchaser Guarantor of the guarantee contemplated hereby. Purchaser Guarantor is
not subject to any judgment or outstanding order, writ, injunction or decree
that would have a material adverse effect on its ability to perform its
obligations under the guarantee contemplated hereby and that would prevent or
delay in any material respect the performance by Purchaser Guarantor of the
guarantee.
Section 7. Costs and Expenses. Each party agrees to pay to the prevailing party,
upon demand, all reasonable costs and expenses, including reasonable attorneys’
fees, that may be incurred by the prevailing party in enforcing or defending its
rights under this Guaranty.
Section 8. Governing Law. THIS GUARANTY SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

-6-



--------------------------------------------------------------------------------



 



Section 9. Benefit. This Guaranty shall inure to the benefit of Purchaser,
Seller and their respective successors and assigns, and shall be binding upon
each of the Guarantors and its successors and assigns; provided, however, that
(i) neither (a) Purchaser nor Seller Guarantor shall assign its rights or
obligations under this Guaranty without the prior written consent of the other
except by operation of law, and except that Purchaser may assign its rights
under this Guaranty to an affiliate, and (b) Seller nor Purchaser Guarantor
shall assign its rights or obligations under this Guaranty without the prior
written consent of the other except by operation of law, and except that Seller
may assign its rights under this Guaranty to an affiliate, (ii)(a) no assignment
or other transfer by, through or under Purchaser shall operate to increase
Seller Guarantor’s obligations hereunder, and (b) no assignment or other
transfer by, through or under Seller shall operate to increase Purchaser
Guarantor’s obligations hereunder, and (iii)(a) Seller Guarantor shall be fully
protected in making and shall receive full credit for any payments or other
performance made by it to Purchaser or its successors and assigns with respect
to the Seller Obligations prior to the time Seller Guarantor receives written
notice of such assignment or succession, and (b) Purchaser Guarantor shall be
fully protected in making and shall receive full credit for any payments or
other performance made by it to the Seller or its successors and assigns with
respect to the Purchaser Obligations prior to the time Purchaser Guarantor
receives written notice of such assignment or succession.
Section 10. Continuing Guarantee. Subject to the terms, conditions and
limitations hereof, this Guaranty is a continuing guarantee and shall remain in
full force and effect and be binding upon (a) Seller Guarantor until the Seller
Obligations have been satisfied in full, and (b) Purchaser Guarantor until the
Purchaser Obligations have been satisfied in full.
Section 11. Notices. Any notice, demand or other communication required or
permitted under this Guaranty shall be in writing and given by hand delivery,
facsimile, overnight courier, or United States mail. All notices shall be
properly addressed to the recipient, with all postage and other charges being
paid by the party giving notice. Notices shall be effective when actually
received by the party being notified. The addresses of the parties for purposes
of notice are as follows:
If to Seller Guarantor or Seller, to:
CareFusion Corporation
Virginia Sanzone
Vice President and Associate General Counsel — Mergers and Acquisitions
3750 Torrey View Ct.
San Diego, CA 92130
USA
Facsimile:
If to Purchaser Guarantor or Purchaser, to:
eResearch Technology, Inc.
John Sory
Senior Vice President, Healthcare Solutions
1818 Market Street, Suite 1000
Philadelphia, PA 19103
USA
Facsimile:

 

-7-



--------------------------------------------------------------------------------



 



with a copy to:
eResearch Technology, Inc.
Keith Schneck
Executive Vice President & Chief Financial Officer
1818 Market Street, Suite 1000
Philadelphia, PA 19103
USA
Facsimile:
Either party may change its address by giving two (2) days’ advance written
notice to the other party.
Section 12. Subrogation. Upon payment of all of the Seller Obligations owing to
Purchaser, Seller Guarantor shall be subrogated to the rights of Purchaser
against Seller, and Purchaser agrees to take, at Seller Guarantor’s expense,
such steps as Seller Guarantor may reasonably request to implement such
subrogation. Likewise, upon payment of all of the Purchaser Obligations owing to
Seller, Purchaser Guarantor shall be subrogated to the rights of the Seller
against Purchaser, and Seller agrees to take, at Purchaser Guarantor’s expense,
such steps as Purchaser Guarantor may reasonably request to implement such
subrogation.
Section 13. Counterparts. This Guaranty may be executed in two or more
counterparts, and with counterpart signature pages, each of which shall be an
original, but all of which together shall constitute one and the same Guaranty,
binding on all the parties hereto notwithstanding that all such parties have not
signed the same counterpart. Counterpart signature pages to this Guaranty
transmitted by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
Section 14. Waiver of Jury Trial; Arbitration. THE GUARANTORS AND THE
BENEFICIARIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS GUARANTY OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE BENEFICIARIES OR THE GUARANTORS. All disputes, controversies or differences
arising out of or in connection with this Guaranty, including any question
regarding its existence, validity or termination, shall be settled in accordance
with Sections 20.2 through 20.6 of the Agreement. Any arbitration brought under
this Guaranty may be brought concurrently and in the same proceeding as any
arbitration of any obligation guaranteed hereunder.
{The remainder of this page is intentionally left blank}

 

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date
first above written.

                  SELLER GUARANTOR:    
 
                CareFusion Corporation    
 
           
 
  By:   /s/ Vivek Jain
 
Name: Vivek Jain    
 
      Title: President, Medical Technologies and Services    
 
                PURCHASER GUARANTOR:    
 
                eResearchTechnology, Inc.    
 
           
 
  By:   /s/ Michael McKelvey
 
Name: Michael McKelvey    
 
      Title: President and Chief Executive Officer    
 
                ACKNOWLEDGED AND AGREED:    
 
                SELLER:    
 
                CareFusion Germany 234 GmbH    
 
           
 
  By:   /s/ James P. Hinrich
 
Name: James P. Hinrichs    
 
      Title: Managing Director    
 
                PURCHASER:    
 
                Blitz F10-acht-drei-fünf GmbH & Co. KG    
 
           
 
  By:   /s/ Ruth Heuft
 
Name: Ruth Heuft, as Power of Attorney    
 
      Title: Attorney, Noerr LLP    

 

-9-